El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandado Symister apela de aquella parte de una sentencia sobre las alegaciones en que la. corte de distrito declaró nula e ineficaz una sentencia en rebeldía registrada por el secretario de una corte municipal en un pleito anterior. 'Se alega en la demanda en este caso que el procedi-miento anterior era uno en cobro de dinero. He la contesta-ción aparece que Symister, demandante en la acción anterior, era un acreedor hipotecario y que los demandados en ella eran deudores hipotecarios. No consta si se trataba de un *7ejecutivo hipotecario o sólo de una acción en cobro de dinero. Sin embargo, también se alega en la demanda qne no se em-plazó personalmente a los demandados en el procedimiento anterior, sino qne fueron citados por edictos solamente. En la contestación se admite la veracidad de esta aseveración.
Los incisos 1 y 3 del artículo 194 del Código de Enjuicia-miento Civil leen como sigue:
“1. En un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente, si no se hubiere presentado la contestación al secretario de la corte, dentro del término señalado en la citación, o de su prórroga, si se hubiese concedido; el secreta-rio, a instancia del demandante, deberá hacer constar la rebeldía del demandado, y acto seguido anotará en el récord de la corte la sen-tencia para el pago de la cantidad especificada en la citación, con más las costas contra el demandado, o contra uno o más de losi varios demandados, en los casos previstos en el artículo 96.
( i ■.? ,s& # % sft
‘ ‘ 3. En pleitos en que la citación fuere hecha por edictos, una vez vencido el término para la contestación, podrá el demandante, previa prueba de la publicación de los edictos y de no haberse presentado contestación, pedir que se dicte sentencia, en vista de lo cual deberá la corte exigir prueba de lo pretendido en la demanda; y si el de-mandado no residiere en la isla, deberá disponer que el demandante o su representanté, sea examinado bajo juramento respecto a cuales-quiera pagos que hayan sido hechos al demandante o a algún otro para su uso, a cuenta de la cantidad reclamada, y podrá dictar sen-tencia por el saldo a que tuviere derecho.”
El secretario de la corte municipal carecía de facultad para registrar una sentencia en rebeldía en el caso anterior, y la sentencia así registrada es nula.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.